Title: To James Madison from Cornelius C. Blatchly, 6 May 1815
From: Blatchly, Cornelius C.
To: Madison, James


                    
                        James Madison,
                        6th. of 5 Month 1815
                    
                    The inclosed pamph[l]et on the custom of war, and proposing a remedy to end it, appears so benevolent and humane, and at the same time feasible, that I am tempted to send thee a pamphlet for thy patronage and perusal.
                    By promoting the establishment of pacific associations, and commencing it at the capital of this country, thou will do immense good and honor to thyself, to our country, and the nations; and in eternity thou may rejoice thou had such an opportunity of preparing a highway to the peace of all nations. With sincere desires for thy present and everlasting welfare, I desire thy love and good wishes.
                    
                        Corns. C. Blatchly.
                    
                